Order entered May 13, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00001-CV

                THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                                 V.

   VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                              Appellees

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-03294-E

                                             ORDER
       We GRANT court reporter Vikki Ogden’s May 11, 2015 extension request and ORDER

the reporter’s record be filed no later than July 6, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE